EXHIBIT 32.1/32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 (AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002) In connection with the accompanying Amendment No. 1 to the Quarterly Report of Quamtel, Inc. (the “Company”) on Form10-Q for the quarterly period ended June 30, 2012, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Stuart Ehrlich, Principal Executive Officer and Principal Accounting Officer of the Company, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge, that: (1) The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fully presents, in all material respects, the financial condition and results of operations of the Company. August 24, 2012 By: /s/ Stuart Ehrlich Stuart Ehrlich Chief Executive Officer and Chief Accounting Officer
